Title: From Thomas Jefferson to the Senate, 2 February 1803
From: Jefferson, Thomas
To: Senate


          
            Gentlemen of the Senate
            
          
          I nominate John Martin Baker of New York to be Consul for the islands of Minorca, Majorca, and Yvica.
          Marien Lemar of Maryland to be Consul for Madeira.
          
          William Patterson of New York to Commercial Agent of the US. at Nantes in the place of Francis L. Taney deceased.
          <Vale of New York to be Commercial Agent at Lorient instead of William Patterson transferred to Nantes.> 
          William Henry Harrison to be Governor of the Indiana territory from the 13th. day of May next, when his present commission as Governor will expire.
          Thomas T. Davis of Kentucky to be a judge of the territory of Indiana, in the place of William Clarke deceased.
          Jesse Spencer of Ohio to be Register of the land office for the district of Chillicothe, instead of Thomas Worthington resigned.
          William Henry Harrison of Indiana, to be a Commissioner to enter into any treaty or treaties which may be necessary with any Indian tribes North West of the Ohio & within the territory of the US. on the subject of their boundaries or lands.
          Isaac Illsley junr. of Massachusets to be Collector of Portland in Massachusets instead of Nathaniel F. Fosdick removed.
          Zachariah Stevens of Massachusets to be Surveyor & Inspector of Gloucester in Massachusets instead of Samuel Whittermore removed.
          Joseph Story of Massachusets to be Naval officer for Salem & Beverley in Massachusets instead of William Pickman removed.
          Jabez Pennyman of Vermont to be Collector and Inspector of Allburgh on Lake Champlain instead of David Russell removed.
          John Heard of New Jersey, who is Collector for the District of Perth Amboy in N. Jersey to be Inspector of the revenue for the same.
          William Brewer of North Carolina to be Surveyor and Inspector of revenue for the port of Nixinton in the district of Cambden in N. Carolina in the place of Hugh Knox resigned.
          Joseph Doyle of Columbia to be an ensign in the 2d. regiment of infantry.
          John Miller of Maryland to be an ensign in the 2d. regiment of infantry.
          Pallus P. Stuart of Ohio to be an ensign in the 1st. regiment of infantry.
          William Lee of Vermont to be an ensign in the 1st. regiment of infantry.
          William C. Smith of   to be a surgeon’s mate in the army of the US.
          Joseph Goodhue of Vermont to be a surgeon’s mate in the army of the US.
          
            Th: Jefferson Feb 2. 1803
          
         